TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00099-CV



                                         A. K., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 12-0197-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A.K. appeals from the trial court’s order terminating her parental rights to her minor

child. See Tex. Fam. Code § 161.001. In support of its petition to terminate A.K.’s parental rights,

the Texas Department of Family and Protective Services (the Department) alleged that A.K. had

(1) constructively abandoned her child after the Department was made the child’s temporary managing

conservator and (2) failed to complete her court-ordered service plan. See id. § 161.001(1)(N)–(O).

The Department also alleged that termination of A.K.’s parental rights was in the child’s best

interest. See id. § 161.001(2). Following a termination hearing, the trial court found by clear and

convincing evidence that statutory grounds for terminating A.K.’s parental rights existed and that

termination was in the child’s best interest.

               On appeal, A.K.’s court-appointed attorney has filed an Anders brief informing this

Court that she has made a diligent review of the appellate record and can find no arguable grounds
to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the

requirements of Anders by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel provided A.K. with a copy of the Anders

brief along with a notice advising A.K. of her right to examine the appellate record and to file a pro

se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on A.K.’s behalf,

and we have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating A.K.’s parental

rights and grant counsel’s motion to withdraw as attorney of record.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: July 11, 2013




                                                  2